Citation Nr: 1436587	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-12 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus type 2.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January 1989 to May 1989 and December 1989 to February 1992, and service in the National Guard from August 2001 to January 2007.

This case comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In May 2014, the Veteran testified at a Board hearing at the RO.  The record was held open for 60 days following the hearing to provide additional time to submit evidence.  However, no records have been received.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran claims his diabetes was made worse during his service in the National Guard.  At his hearing, he testified that diabetes was suspected during a two-week training in 2005 or 2006 at Camp Grayling but, as he was not placed on a diabetic diet, the diabetes worsened.

The Board observes that the majority of the Veteran's treatment records from his service in the National Guard are missing.  The RO requested his treatment records from VA's Records Management Center (RMC) in September 2007.  Records were received in October 2007 but did not contain any from his service in the National Guard.  The RO then requested his records from the Michigan Army National Guard which in May 2010 replied that his records were not locatable.  The RO concluded that his service treatment records are unavailable.

As the Veteran's treatment records from his service in the National Guard are critical to the case, one final attempt to obtain them should be made.  As he was discharged from the National Guard in January 2007, his records may not have been transferred to the RMC at the time of the RO's September 2007 request.  Also, there seems to be an outstanding request for his service treatment records made to various agencies in April 2010.  To ensure a complete record, one final request should be made to the RMC and the National Personnel Records Center (NPRC).  As his service personnel records may shed some light on his diabetes, an effort should also be made to obtain these records.

The available service treatment records show that the Veteran was found to have diabetes in April 2006 during service in the National Guard.  He was afforded a VA examination in March 2012.  As the examiner did not provide an opinion on the etiology of the Veteran's diabetes, an addendum was requested.  While the July 2013 supplemental statement of the case shows that an addendum was obtained in May 2013, the addendum is not in the claims file, the Veteran's Virtual VA electronic claims file, or the Veterans Benefits Management System paperless claims processing system.  Thus, it should be associated with the claims file or added to either paperless system.

While the supplemental statement of the case shows that the VA examiner opined that the diabetes was not caused or aggravated by active service, the supplemental statement of the case is unclear whether the examiner considered the Veteran's National Guard service.  As service connection may be granted for disability resulting from a disease or injury that is incurred in or aggravated by any period of active duty for training (ACDUTRA), the AOJ should attempt to verify the Veteran's periods of ACDUTRA from January 2005 till his discharge in January 2007.  The examiner should then be asked for another addendum that specifically addresses the National Guard service.

Prior to requesting the addendum, the AOJ should obtain any outstanding medical records.  At the hearing, the Veteran noted being treated for diabetes by Dr. L., a private physician, while still in the National Guard.  Thus, he should be asked to submit any records of treatment from that physician or an authorization form to allow VA to request them.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to submit any records of treatment from Dr. L. or complete an authorization form to allow VA to request them.

2.  Contact the RMC and NPRC and request any service treatment and personnel records pertaining to the Veteran from his service in the National Guard from August 2001 to January 2007.  Also request verification of his periods of ACDUTRA from January 2005 till his discharge in January 2007.  

3.  Then, arrange for the Veteran's claims file to be reviewed by the examiner who conducted the March 2012 VA examination for an addendum.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus type 2 was incurred in or aggravated (worsened beyond the natural progress of the disease) by any verified period of ACDUTRA.  The examiner should address the April 2006 service treatment record showing that the Veteran was found to have diabetes and any additional service treatment records and private medical records obtained on remand.  The examiner should provide a complete rationale for all conclusions.  If the examiner finds that further examination is needed, then schedule the Veteran for another examination and ask that examiner to provide the requested information.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

